Name: COMMISSION REGULATION (EC) No 246/96 of 9 February 1996 opening an individual sale by invitation to tender for vinous alcohol
 Type: Regulation
 Subject Matter: marketing;  Europe;  beverages and sugar;  trade policy
 Date Published: nan

 No L 32/2 EN Official Journal of the European Communities 10 . 2. 96 COMMISSION REGULATION (EC) No 246/96 of 9 February 1996 opening an individual sale by invitation to tender for vinous alcohol securities provided for in connection with individual invi ­ tations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), HAS ADOPTED THIS REGULATION : Article 1 An individual sale by invitation to tender No 193/95 EC shall be held for a total quantity of 24 699 hectolitres of alcohol at 100 % volume obtained from the distillation operations referred to in Article 39 of Regulation (EEC) No 822/87 and held by the German intervention agency. Article 2 The alcohol offered for sale must be used :  for a new industrial purpose inside the Community,  or for processing into goods to be exported for indus ­ trial purposes under inward processing arrangements subject to the conditions laid down in Article 2 of Regulation (EEC) No 377/93,  or in the motor fuel sector within the Community,  or in the motor fuel sector outside the Community after import and dehydration of the alcohol in one of the Caribbean and Central American countries referred to in Commission Regulation (EC) No 2203/95 n. Whereas Commission Regulation (EEC) No 377/93 (4), as last amended by Regulation (EC) No 3152/94 (*), lays down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the storage costs, an individual invita ­ tion to tender should be organized for all the Community intervention alcohol stored in Germany ; Whereas it should be stipulated that all this vinous alcohol should be sold on one of the markets which ensure to a certain degree that traditional markets in alcohol are not disrupted, that is, either in the motor fuel sector outside or inside the Community, or for a new industrial end-use inside the Community, or for proces ­ sing into goods exported under inward processing arran ­ gements subject to the conditions laid down in Article 2 of Regulation (EEC) No 377/93 ; Whereas the amount of the perfomance guarantee must take account of the intended destination and end-use for this alcohol, and of the volume of alcohol offered for sale under this invitation to tender ; Whereas Commission Regulation (EEC) No 2192/93 (*) concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates top be used to convert the payments and Article 3 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex hereto. Article 4 This sale shall take place in accordance with Articles 13 to 18 and Articles 30 to 38 of Regulation (EEC) No 377/93 . (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p. 31 . (3) OJ No L 346, 15. 12. 1988, p. 7. ( ¦) OJ No L 43, 20. 2. 1993, p. 6 . V) OJ No L 332, 22. 12. 1994, p. 34. M OJ No L 196, 5. 8 . 1993, p. 19 . 0 OJ No L 221 , 19. 9 . 1995, p. 22. 10 . 2. 96 EN Official Journal of the European Communities No L 32/3 alcohol awarded will be used within two years from the date of the first removal ;  in the case referred to in the second indent of Article 2, they must indicate the nature of the processing, and the nature of the goods exported ;  in the case referred to in the third indent of Article 2, they must indicate precisely the geographical destina ­ tion and use of this motor fuel alcohol, and include an undertaking by the tenderer to the effect that the motor fuel will be used within two years from the date of the first removal ;  in the case referred to in the fourth indent of Article 2, they must indicate the country of destination, and include an undertaking by the tenderer to the effect that the alcohol awarded will be sent to that destina ­ tion and used solely in the motor fuel sector ; in this case, the tender must also include proof that the tenderer has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Regulation (EC) No 2203/95, who has under ­ taken to dehydrate the alcohol awarded in one of those countries, and to export it for use solely in the motor fuel sector. Article 5 1 . The tendering security referred to in Article 15 of Regulation (EEC) No 377/93 shall be ECU 3,622 per hectolitre of alcohol at 100 % volume and shall be lodged for the total quantity of alcohol offered for sale in the invitation to tender referred to in Article 1 . Maintenance of the tender after the time limit for submit ­ ting tenders and the lodging of a performance guarantee shall constitute the primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('), as regards the tendering security. The tendering security shall be released immediately if the tender is not accepted or if the successful tenderer meets the conditions set out in the preceeding subpara ­ graph . 2. The performance guarantee shall be ECU 30,19 per hectolitre of alcohol at 100 % volume when the final use of the alcohol is in the motor fuel sector, and ECU 36,23 per hectolitre of alcohol at 100 % volume when the final use of the alcohol relates to one of the purposes referred to in the first and second indents of Article 2 of this Regulation . 3 . Notwithstanding Article 17(2) of Regulation (EEC) No 377/93 , the successful tenderer shall provide proof that a performance guarantee has been lodged at the latest on the date of issue of a removal order for the quantity of alcohol concerned. Article 9 1 . Upon application to the Bundesanstalt fur Landwirt ­ schaft und Ernahrung (BLE), Adickesallee 40 , D-60322 Frankfurt am Main, (tel .: 069 154 44 79, fax (069) 156 44 44), and payment of ECU 2,415 per litre, or the equivalent thereof in German marks, interested parties may obtain samples of the alcohol offered for sale taken by a representative of the BLE using the conversion rates referred to in Regulation (EEC) No 2192/93 . However, no interested party may obtain samples of more than five litres from each vat. 2. The BLE shall supply all requisite information on the characteristics of the alcohol offered for sale . Article 6 Notwithstanding Article 18(2) of Regulation (EEC) No 377/93, removal of the alcohol from the storehouses of the invervention agency concerned must be completed within four months from the date of receipt of the Commission decision awarding the volume of alcohol specified in Article 1 of this Regulation . Article 7 Where the alcohol awarded under the invitation to tender referred to in Article 1 is to be exported, it shall be exported by 30 June 1996 at the latest. Article 10 1 . The procedures for monitoring destinations and use shall be those provided for pursuant to Article 37 of Regulation (EEC) No 377/93 . 2. When the alcohol offered for sale is exported outside the Community for final use in the motor fuel sector, evidence of destination and use of the alcohol shall be provided by an international security company to the intervention agency concerned. The successful tenderer shall bear the costs . Article 8 To be valid, tenders must indicate the specific intended use of the alcohol, and :  in the case referred to in the first indent of Article 2, they must indicate the place of final use and include an undertaking by the tenderer to the effect that the Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 205, 3 . 8 . 1985, p. 5. No L 32/4 EN Official Journal of the European Communities 10 . 2. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1996 . For the Commission Franz FISCHLER Member of the Commission 10. 2. 96 rEN Official Journal of the European Communities No L 32/5 ANNEX INDIVIDUAL INVITATION TO TENDER No 193/95 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Numberof vats Volume in hectolitres of alcohol at 100 % vol Reference to Regulation (EEC) No 822/87 Type of alcohol Alcoholic strength (in % vol ) GERMANY D-63263 Neu-Isenburg SchlÃ ¼ssnerstraÃ e 6 19 770 39 raw alcohol D-37603 Holzminden RumohrtatstraÃ e 29 4 929 39 raw alcohol Total 24 699 II . Submission of tenders 1 . Tenders should be submitted for a quantity of 24 699 hectolitres of alcohol , expressed in hectoli ­ tres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2 . Tenders must :  be sent by registered mail to the Commission of the European Communities , rue de la Loi/ Wetstraat 200 , B-1049 Brussels, or  be handed in at the reception of the Loi 130 building of the Commission of the European Communities, rue de la Loi/Wetstraat 130 , B-1049 Brussels between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a tamper-proof sealed envelope marked 'Tender for individual sale No 193/95 EC (alcohol) DG VI/E/2 : to be opened only at the meeting of the group', which must itself be enclosed in an envelope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 27 February 1996. 5 . Tenders must state the name and address of the tenderer, and must : (a) include a reference to individual sale by tender No 193/95 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol .; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and Article 8 of this Regulation . 6 . Tenders must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE), Adickesallee 40, D-60322 Frankfurt am Main (tel.: (069) 156 44 79 ; fax (069) 1 56 44 44). This security must correspond to a sum of ECU 3,622 per hectolitre of alcohol at 100 % vol .